 1                                                                       FILED
 2
                                                                         AUG O7 2019
 3
                                                                CLERK, U.S f.'HHr?!Cr COURT
 4                                                            SOUTHERN DISTf<l.,C1 ,.>F CAL.WORN IA
                                                              BY                           r-:-t?!f•Y
                                                                                  •----~v~-..---,•-   ,.,-,..,~.._~•-•- --- ;


 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   RANJEETA CHEEMA,                                   Case No.: 19cv0422-WQH-BLM
12                                         Plaintiff,
                                                        ORDER
13   V.

14   UNITED STATES CITIZENSHIP
     AND IMMIGRATION
15
     SERVICES; KIRSTJEN
16   NIELSEN, Secretary Department
     of Homeland Security; L.
17
     FRANCIS CISSNA, Director
18   USCIS; MELISSA MAXIM,
     Director San Diego Field Office,
19
     USCIS,
20                                     Defendants.
21
     HAYES, Judge:
22
               The matter before the Court is the Motion to Dismiss filed by Defendants L. Francis
23
     Cissna, Melissa Maxim, Kirstjen Nielsen, and United States Citizenship and Immigration
24
     Service. (ECF No. 4).
25
          I.      PROCEDURAL BACKGROUND
26
               On March 4, 2019, Plaintiff Ranjeeta Cheema initiated this action by filing a
27
     complaint against Defendants. (ECF No. 1). Plaintiff seeks judicial review of the denial
28


                                                                                               l 9cv0422-WQH-BLM
 1 of her application for adjustment to lawful permanent resident status by the United States
 2   Citizenship and Immigration Services (USCIS) under the Administrative Procedure Act
 3   (APA). Plaintiff claims that USCIS 's denial of her application was arbitrary and capricious
 4   and an abuse of discretion.
 5            On July 2, 2019, Defendants filed the Motion to Dismiss on the grounds that the
 6   Court lacks jurisdiction over this matter because on June 12, 2019, USC IS began removal
 7   proceedings against Plaintiff by filing a Notice to Appear (NTA) with the Immigration
 8   Court. (ECF No. 4).
 9            The record reflects that Plaintiff has not filed a response in opposition to Defendants'
10   Motion to Dismiss.
11      II.      DISCUSSION
12            A district court may properly grant an unopposed motion to dismiss if the local rules
13   provide for dismissal based on the failure to comply with the local rules by filing a response
14   in opposition to the motion. See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995)
15   (affirming dismissal for failing to oppose a motion to dismiss based on a local rule
16   providing that "[t]he failure of the opposing party to file a memorandum of points and
17   authorities in opposition to any motion shall constitute consent to the granting of the
18   motion"); Dickinson v. Ocwen Loan Servicing, LLC, 466 Fed. App'x 567 (9th Cir. 2012)
19   (same). Local Rule 7 .1 provides, "If an opposing party fails to file the papers in the manner
20   required by Civil Local Rule 7. l .e.2, that failure may constitute a consent to the granting
21   of a motion or other request for ruling by the court." S.D. Cal. Civ. R. 7.1(±)(3)(c).
22   "Although there is . . . a [public] policy favoring disposition on the merits, it is the
23   responsibility of the moving party to move towards that disposition at a reasonable pace,
24   and to refrain from dilatory and evasive tactics." In re Eisen, 31 F.3d 1447, 1454 (9th Cir.
25   1994) (quoting Morris v. Morgan Stanley & Co., 942 F.2d 648, 652 (9th Cir. 1991))
26   (affirming dismissal for failure to prosecute).
27            The docket reflects that Defendants obtained a hearing date of August 5, 2019 for
28   the Motion to Dismiss. (ECF No. 4). Pursuant to the local rules, Plaintiff was required to

                                                      2
                                                                                     l 9cv0422-WQH-BLM
 1   file any response in opposition to the Motion to Dismiss no later than fourteen days prior
 2   to the hearing date. The docket reflects that Plaintiff has failed to file a response to the
 3   Motion as required by Civil Local Rule 7.1.e.2. The Court construes Plaintiffs failure to
 4   file a response in opposition to the Motion to Dismiss as "a consent to the granting of' the
 5   Motion. See S.D. Cal. Civ. R. 7.l(f)(3)(c). The Court concludes that "the public's interest
 6   in expeditious resolution of litigation," "the court's need to manage its docket," and "the
 7   risk of prejudice to the defendants" weigh in favor of granting the Motion to Dismiss for
 8   failure to file a response in opposition. See Ghazali, 46 F.3d at 53.
 9      III.   CONCLUSION
10         IT IS HEREBY ORDERED that the Motion to Dismiss filed by Defendants is
11   GRANTED. (ECF No. 4). The Complaint is dismissed without prejudice. Plaintiff shall
12   file any motion for leave to file an amended complaint pursuant to Local Civil Rule 7 .1
13   within thirty (30) days of the date this Order is issued. If Plaintiff does not file any motion
14   for leave to amend within thirty days, the Clerk of Court shall close the ca
15
16   DATED:
                                                    WILLIAM Q. HAYES
17
                                                    United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                   l 9cv0422-WQH-BLM
